Citation Nr: 0028583	
Decision Date: 10/30/00    Archive Date: 11/03/00	

DOCKET NO.  97-33 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by headaches.

2.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by fatigue.

3.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by memory loss.

4.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by shortness of breath.

5.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by joint pains.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1974.  
He had subsequent period of service in the United States Army 
Reserve and was ordered to active duty in support of 
Operation Desert Storm from September 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 1999, the Board remanded this case to the RO for 
additional development.  At that time, the Board found that a 
December 1997 substantive appeal could be construed as a 
timely notice of disagreement with the denial of service 
connection for a right ear infection.  The Board requested 
the RO to issue a Statement of the Case addressing the issue 
of service connection for a right ear infection.  The 
Statement of the Case was to include all relevant law and 
regulations pertaining to the claim.  The veteran was also to 
be advised of the time limit in which he may file a 
substantive appeal under 38 C.F.R. § 20.302(b) (1999).

In a Statement of the Case issued by the RO in November 1999, 
the issue of service connection for a right ear infection was 
addressed by the RO.  All pertinent regulations regarding 
this claim were provided to the veteran at this time.  The RO 
stated to the veteran that if he wished to continue this 
claim, he would need to file a formal appeal.  The veteran 
has never filed a substantive appeal to the November 1999 
Statement of the Case.  At a hearing held before the 
undersigned in September 2000, no reference was made to this 
issue.  

In written argument prepared by the veteran's representative 
in August 2000, a nonspecific reference was made to this 
issue.  However, in order to accept the August 2000 written 
argument as an appeal of the November 1999 Statement of the 
Case, such an appeal must be timely.  More specifically, a 
substantive appeal must be received within 60 days from the 
date the RO mails him a Statement of the Case, or within the 
remainder of the one-year period after the date he was mailed 
notification of the adverse determination, whichever period 
ends later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302(b) (1999).  In this case, the rating decision was 
issued by the RO to the veteran on August 20, 1998.  The 
Statement of the Case was issued on November 10, 1999.  
Written argument noting this issue was written on August 17, 
2000.  Accordingly, in light of both these findings and the 
fact that the veteran failed to make reference to this issue 
at the hearing before the undersigned in September 2000, the 
claim of entitlement to service connection for a right ear 
infection is not before the VA at this time.

Based on the veteran's testimony before the undersigned in 
September 2000, the veteran may be seeking to raise 
additional claims, but this is unclear.  The RO has not fully 
adjudicated any other issue and the Board may not 
unilaterally take jurisdiction of any additional claim.  The 
RO should request the veteran to clearly indicate what 
additional claims, if any, he wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims.




FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia Theater 
of Operations during the Persian Gulf War.

2.  The record contains no competent medical evidence of a 
disability manifested by fatigue, memory loss, shortness of 
breath, or joint pains attributable to an undiagnosed 
illness.

3.  While the record contains no competent medical evidence 
of a disability manifested by headaches which is attributable 
to an undiagnosed illness, service medical records indicate 
treatment for headaches during the veteran's active service.

4.  Current complaints of headaches cannot be disassociated 
with the veteran's active service.


CONCLUSIONS OF LAW

1.  The claims of service connection for disabilities 
manifested by fatigue, memory loss, shortness of breath, and 
joint pains resulting from an undiagnosed illness are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
headaches on a direct basis is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  Resolving the benefit of the doubt in the veteran's 
favor, a chronic headache condition was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a June 1990 evaluation, the veteran indicated that he had 
been in good health.  At this time, he noted no headaches.  
The veteran did indicate that he was allergic to sulfa drugs.  
He then served on active duty from September 1990 to May 
1991.  Service medical records during this time fail to 
indicate treatment for fatigue, memory loss, shortness of 
breath, or generalized joint pains.  

At his separation evaluation in May 1991, the veteran noted 
frequent and severe headaches.  Back pain, lameness, bone 
deformity, joint deformity, arthritis, rheumatism, bursitis, 
loss of memory, amnesia, shortness of breath, asthma, and 
swollen or painful joints were specifically denied.  The 
evaluator noted high blood pressure with headaches during his 
tour in Saudi Arabia.  A history of tension headaches with 
use of no medication to treat this condition was reported.  
The veteran was discharged from active service in May 1991.  

In his claim for VA compensation dated January 1994, the 
veteran made no reference to any of the disabilities 
currently at issue.  In April 1994, the RO contacted the 
veteran's private health care provider in order to obtain 
medical records regarding the veteran.  In July 1994, the RO 
contacted the veteran and noted that this physician had not 
answered the VA's request for pertinent medical records.  
Medical records were eventually obtained by the RO.  
Significantly, little reference is made to the disabilities 
currently at issue.  Importantly, the veteran's private 
health care provider did not associate any of the 
disabilities currently at issue before the Board at this time 
to any undiagnosed illness or the veteran's active service.

In a November 1995 VA examination, the veteran noted that he 
started to have headaches in November 1990.  He also 
complained of degenerative arthritis involving the lumbar 
spine, a hepatocellular disease of undetermined etiology, 
tendinitis involving the elbows, tendinitis involving both 
knees, tendinitis involving both ankles, and chronic fatigue.  
The veteran stated that in 1992 he started having episodes of 
chronic fatigue.  Physical examination was essentially 
normal.  Hepatocellular disease was not found.  Tendinitis 
involving the elbows, knees, and ankles was indicated.  X-ray 
studies were totally unremarkable.  Anemia and chronic 
fatigue of an undetermined etiology were noted.  Recurrent 
headaches were also reported.

In a November 1995 psychiatric evaluation, it was indicated 
the veteran suffered from hypertension, joint problems and 
bad teeth.  Dysthymia was indicated.  

In May 1995, the veteran indicated he had migraine headaches, 
essential hypertension, degenerative changes of the lumbar 
spine, tendinitis involving the elbows, knees, and ankles, 
hepatocellular disease of an undetermined etiology, and 
short-term memory loss.  In February 1997, the veteran's 
spouse cited to the veteran's difficulties with loss of 
breath, extreme headaches and soreness of joints.  Loss of 
memory was also indicated.  In February 1997, the veteran 
reported that his condition was not good ever since he left 
the Persian Gulf.

The VA obtained additional outpatient treatment records.  
Again, little reference is made to the disabilities at issue.  
An X-ray study dated October 1994 indicated congenital and 
minor degenerative changes involving the lumbar spine.  The 
evaluator did not associate this condition with the veteran's 
active service.

In his notice of disagreement in October 1997, the veteran 
made reference to constant migraine headaches.  Fatigue, 
memory loss, and joint problems were also reported.

At a hearing held before the undersigned in September 2000, 
the veteran reiterated his previous contentions.  He reported 
exposure to oil well fires in Kuwait for over 30 days.  With 
regard to memory loss, he indicated that he could not go back 
more than three days.  When asked by the undersigned whether 
his private physician or any other doctor at the VA had 
attributed his conditions to service or to an undiagnosed 
illness, the veteran responded in the affirmative.  However, 
he then indicated that he was specifically referring to only 
his service-connected high blood pressure.  In this regard, 
the Board must note that the RO has awarded the veteran 
service connection for high blood pressure and that the issue 
of service connection for high blood pressure is not before 
the Board at this time.  The veteran failed to indicate that 
any health care provider had associated his alleged fatigue, 
memory loss, shortness of breath, or joint pains to his 
active service or to an undiagnosed illness.

Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Where the determinative issue is 
a question of medical diagnosis or medical causation, lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  If no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

In some circumstances, service connection for a chronic, 
undiagnosed illness arising from service in Southwest Asia 
during the Gulf War may be compensated under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  VA shall pay compensation to a 
Persian Gulf War veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability: (i) became manifest 
either during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and (ii) by history, physical examination, 
and laboratory tests, cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317.  Compensation shall 
not be paid if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia Theater of 
Operations during the Persian Gulf War or if there was 
affirmative evidence of a supervening condition or if the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

Signs or symptoms which may be manifestations of undiagnosed 
illnesses include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) sign or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
or (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

VA's General Counsel had outlined the requirements necessary 
to establish a well-grounded claim for compensation under 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317 for disability due to an 
undiagnosed illness.  Specifically, those requirements were 
as follows: (1) proof of active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) proof of one or more signs or 
symptoms of an undiagnosed illness; (3) proof of objective 
indications of a chronic disability manifest during service 
or to a degree of disability of 10 percent or more during the 
specified presumptive period; and (4) proof that the chronic 
disability is the result of the undiagnosed illness.  VA 
O.G.C. Prec. Op. No. 4-99 (May 3, 1999). 

The Court in Neumann v. West, 14 Vet. App. 12 (2000), 
addressed the issue of what constitutes a well-grounded claim 
under 38 U.S.C.A. § 1117, 38 C.F.R. § 3.317, and VA O.G.C. 
Prec. Op. No. 4-99, for disabilities due to undiagnosed 
illnesses in Persian Gulf War veterans.  With regard to VA 
O.G.C. Prec. Op. No. 4-99, the Court found that the first, 
second, and third requirements set forth by the VA General 
Counsel for submitting a well-grounded undiagnosed illness 
claim are unassailable as they merely echo the regulation.  
However, with regard to the requirement that a veteran show a 
"nexus" between a chronic disability and the undiagnosed 
illness, the Court found that this requirement was 
impermissible, adding a limitation to, rather than deriving 
from, the statute and regulation.  As a result, the Board 
will not employ the fourth element set forth in the General 
Counsel's opinion to adjudicate these claims.

The veteran has proof of active military service in the 
Southwest Asian Theater of Operations during the Persian Gulf 
War.  He does not, however, provide any proof of any sign or 
symptoms of an undiagnosed illness or proof of any objective 
indications of a chronic disability manifested during service 
or to a degree of disability of 10 percent or more during the 
specified presumption period following his discharge from 
active service from the Persian Gulf War regarding any 
disability associated with fatigue, memory loss, shortness of 
breath, or joint pains.  No health care provider has 
diagnosed the veteran with fatigue, memory loss, shortness of 
breath, or joint pains associated with an undiagnosed illness 
or his service in the Gulf War.  

With regard to the veteran's joint pains, this condition has 
been attributed to the known clinical problems of tendinitis 
and slight degenerative changes.  The application of 
38 U.S.C.A. § 1117(a) has an explicit condition that the 
claim be for a chronic disability resulting from an 
"undiagnosed" illness.  Because the veteran's symptoms of 
joint pain have been attributed to a known clinical 
diagnosis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are not applicable.  

With regard to the claims of service connection for an 
undiagnosed illness manifested by fatigue, memory loss, and 
shortness of breath, although the evidentiary burden of 
establishing a well-grounded claim is generally very low, the 
regulation implementing § 1117 specifically requires some 
"objective indications" of signs or symptoms of an 
undiagnosed condition.  See 38 C.F.R. § 3.317(a)(2).  In this 
case, the Board finds absolutely no basis to conclude that 
there is any objective evidence to indicate fatigue, memory 
loss, or shortness of breath.  Accordingly, the claims of 
entitlement to service connection for a disability due to an 
undiagnosed illness manifested by fatigue, memory loss, 
shortness of breath, or joint pains under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 are not well grounded.

The Board finds no basis to find that these claims are well 
grounded on a direct basis as none of the disabilities 
regarding fatigue, memory loss, shortness of breath, and 
joint pains were noted while in service and no nexus between 
these alleged current conditions and service has been 
submitted.  

With regard to the claims of a disability manifested by 
fatigue, memory loss, shortness of breath, and joint pains, 
the Board finds that he is not competent to diagnose himself 
with these conditions and then associate these disabilities 
with his service in the Persian Gulf War.  He is also not 
competent to state that these disorders, which allegedly 
began following his active service, are the result of his 
active service or an undiagnosed illness.  The Court has made 
clear that a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical knowledge, skill, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  While 
the veteran is competent to state that he has had headaches 
since his active service, he is not capable of providing a 
medical opinion regarding disabilities that he himself failed 
to note during his active service and then state that these 
alleged disorders are related to service.  He is also not 
capable of diagnosing himself with these disabilities.

The situation involving the veteran's headaches is distinctly 
different than those claims found to be not well grounded.  
The veteran was treated for complaints of headaches during 
service.  He specifically denied having headaches prior to 
his active service in the Persian Gulf War.  The veteran 
currently has current complaints of headaches.  Further, with 
respect to the application of 38 C.F.R. § 3.303(b), for the 
purposes of well grounding a claim, the Board finds that the 
veteran is competent to note headaches since service, 
creating a continuity of symptomatology that connects 
explicit complaints of headaches during service to complaints 
of tension headaches today.  Simply stated, the veteran is 
competent to state that he has had headaches since his 
service in the Persian Gulf War.  Thus, service connection 
can be established under 38 C.F.R. § 3.303(b) by evidence of 
headaches in service and the present manifestations of the 
same chronic disability today. Based on the evidence cited 
above, the Board finds that while the claim of entitlement to 
service connection for an undiagnosed illness manifested by 
headaches is not well grounded, the claim of entitlement to 
service connection for headaches on a direct basis is well 
grounded under Caluza and Savage.  There is evidence of 
headaches during service, immediately following service, and 
to this day.  Accordingly, the Board finds that the claim of 
entitlement to service connection for headaches on a direct 
basis is well grounded.

In this case, the veteran has indicated headaches since his 
discharge from active service.  Service medical records 
clearly indicate treatment for headaches.  The separation 
evaluation noted difficulties with headaches.  Further, prior 
to service, no reference was made to headaches.  Based on 
these findings, the Board is mindful of the benefit of doubt 
doctrine.  This provides that when there is an approximate 
balance of evidence for and against a claim, the veteran will 
be given the benefit of the doubt.  In this case, the record 
is fairly balanced for and against the claim as to whether 
the headaches originated in service and have persisted since 
that time.  The veteran is entitled to the benefit of the 
doubt in such circumstances.  38 U.S.C.A. § 5107.  
Accordingly, the benefit is granted.


ORDER

Entitlement to service connection for a disability due to an 
undiagnosed illness manifested by fatigue, memory loss, 
shortness of breath, and joint pains is denied.

Entitlement to service connection for headaches on a direct 
basis is granted.



		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals

 

